DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 9-10 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babinski US 5907475.

Regarding claim 1, Babinski discloses a module panel comprising: 
an exterior housing (housing not shown see Col. 8 ln. 65); 
at least one heat sink (78 in Fig. 8) disposed in the housing (housing not shown); 
58a-c in Fig. 8) disposed in the housing (housing not shown) and coupled to one side of the at least one heat sink (78); and 
a controller circuit (34/62a-b in Fig. 1 and 8) disposed in the housing (housing not shown) and coupled to an opposite side of the at least one heat sink (78 as depicted in Fig. 8), 
wherein the power delivery circuit (58a-c) operates using one or more different voltages than the controller circuit (34/62a/62b).

Regarding claim 2, Babinski discloses the module panel of claim 1, wherein the at least one heat sink (78) comprises: 
a first heat sink (78 of 58a) proximate to the power delivery circuit (58a); and 
a second heat sink (78 of 58b) proximate to the controller circuit (62a as depicted in Fig. 8).

Regarding claim 6, Babinski discloses the module panel of claim 1, wherein the housing includes ports (ports between 58a-c) through which air flows (air from fans not shown see (Col. 7 ln. 33-35) through the housing along a flow direction (inherent direction of air within housing), and the at least one heat sink (78) includes several fins (fins of 78) spaced apart from each other in directions that are orthogonal to the flow direction (as depicted in Fig. 8).

Regarding claim 9, Babinski discloses the module panel of claim 1, wherein the power delivery circuit (58a-c) operates using greater voltages than the controller circuit (62a-b, see Col. 5 ln. 53-65; further controller circuits are low voltage/current circuits that control larger voltages and currents supplied through power delivery circuits).

Regarding claim 10, Babinski discloses the module panel of claim 9, wherein the power delivery circuit (58 a-c) is disposed vertically above the controller circuit (62a).
Regarding claim 17, Babinski discloses the module panel of claim 1, further comprising an inverter (inverter of 58a-c) having a switch (see Col. 9 ln. 10-13).

Regarding claim 18, Babinski discloses the module panel of claim 1, further comprising a rectifier (28 in Fig. 1) having a diode (as depicted in Fig. 1).

Regarding claim 19, Babinski discloses (a structure that would follow steps of) a method comprising: 
disposing at least one heat sink (78 in Fig. 8) in a housing (housing not shown see Col. 8 ln. 65) of a module panel (175 in Fig. 8); 
disposing a power delivery circuit (58a in Fig. 8) in the housing (housing not shown); 
coupling the power delivery circuit (58 a) to one side of the at least one heat sink (11); 
disposing a controller circuit (62a in Fig. 8) in the housing (housing not shown); 
coupling the controller circuit (62a) to an opposite side of the at least one heat sink (11 as depicted in Fig. 3); 
using one or more first voltages (voltage of 58a-c from AC source in Fig. 1) to operate the power delivery circuit (58a); and 
using one more second voltages (voltage of 34) that differ from the first voltages to operate the controller circuit (62a).

Regarding claim 20, Babinski discloses the method of claim 19, wherein the at least one heat sink comprises: a first heat sink (78 of 58a) proximate to the power delivery circuit (58a); and a second heat sink (78 of 58b) proximate to the controller circuit (62a).

Claim(s) 1, 11, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukumasu US 20130294040.

Regarding claim 1, Fukumasu discloses a module panel (200 in Fig. 3) comprising: 
an exterior housing (10 in Fig. 3); 
at least one heat sink (11 in Fig. 4) disposed in the housing (10); 
a power delivery circuit (22 in Fig. 4) disposed in the housing (10) and coupled to one side of the at least one heat sink (11); and 
a controller circuit (20 in Fig. 4) disposed in the housing (10) and coupled to an opposite side of the at least one heat sink (11 as depicted in Fig. 4), 
wherein the power delivery circuit (22) operates using one or more different voltages than the controller circuit (20).

Regarding claim 11, Fukumasu discloses the module panel of claim 1, wherein the power delivery circuit (22) is configured to change an electric current supplied to a traction system (system of Fig. 1) of a vehicle (112 as depicted in Fig. 1) and the controller circuit (20) is configured to control operation of the power delivery circuit (22).

Regarding claim 16, Fukumasu discloses the module panel of claim 1, wherein the module panel (200) is configured to mate with one or more electrical interfaces (138 in Fig. 1) of a rack (vehicle’s inherent rack/frame) that is conductively coupled with a power delivery system of a vehicle (110 as depicted in Fig. 1).

Regarding claim 19, Fukumasu discloses (a structure that would follow steps of) a method comprising: 
disposing at least one heat sink (11 in Fig. 4) in a housing (10 in Fig. 3) of a module panel (200 in Fig. 3); 
disposing a power delivery circuit (22 in Fig. 4) in the housing (10); 
coupling the power delivery circuit (22) to one side of the at least one heat sink (11); 
disposing a controller circuit (20 in Fig. 4) in the housing (10); 
coupling the controller circuit (20) to an opposite side of the at least one heat sink (11 as depicted in Fig. 3); 
using one or more first voltages (see [0051]) to operate the power delivery circuit (22); and 
using one more second voltages (see [0050]) that differ from the first voltages to operate the controller circuit (20).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaveh US 20090268405.

Regarding claim 1, Kaveh discloses a module panel (56 in Fig. 2) comprising: 
an exterior housing (58 in Fig. 2); 
at least one heat sink (70 in Fig. 3) disposed in the housing (58); 
a power delivery circuit (48 in Fig. 2) disposed in the housing (58) and coupled to one side of the at least one heat sink (70); and 
a controller circuit (50 in Fig. 2) disposed in the housing (58) and coupled to an opposite side of the at least one heat sink (70 as depicted in Fig. 2-3, 50 and 48 are coupled to the left and right portions of 70 respectively), 
wherein the power delivery circuit (48) operates using one or more different voltages than the controller circuit (50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babinski as applied to claim 1 above.

Regarding claim 7, Babinski discloses the module panel of claim 1.
Babinski does not explicitly discloses wherein the at least one heat sink is formed from a bimetallic material.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to select the desired material such as a metal alloy, and have the at least one heat sink be formed from a bimetallic material, in order to provide desired heat transfer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 12, Babinski discloses the module panel of claim 1. 
Babinski does not explicitly discloses wherein the housing is formed from a composite material.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to select the desired material and have the housing formed from a thermally conductive electrically insulative composite material, in order to provide desired light weight housing and provide desired heat transfer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 14, Babinski discloses the module panel of claim 12, wherein the composite material (selected thermally conductive electrically insulative composite material as modified in claim 12) from which the housing (housing not shown) is formed is thermally conductive but electrically insulative (as modified in in claim 12).

Regarding claim 15, Babinski discloses the module panel of claim 1.
Babinski does not explicitly discloses wherein the housing is formed from a non- metallic material.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to select the desired material such as a metal alloy, and have the housing formed from a non- metallic material, in order to provide desired light weight housing and provide desired heat transfer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaveh as applied to claim 1 above, and further in view of Noda US 20030178181.

Regarding claim 7, Kaveh discloses the module panel of claim 1.
Babinski does not explicitly discloses wherein the at least one heat sink is formed from a bimetallic material.
However, Noda discloses at least one heat sink (1 in fig. 2) is formed from a bimetallic material (see [0034] and [0039]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the at least one heat sink of Kaveh be formed from a bimetallic material, as taught by Noda in order to provide desired heat transfer.

Regarding claim 8, Kaveh in view Noda of discloses the module panel of claim 7, wherein the at least one heat sink (70 of Kaveh) is formed from a plate (74 in Fig. 4 of Kaveh) elongated in orthogonal directions of a plane that is parallel to the circuits (50/48 of Kaveh), and the at least one heat sink (70) includes elongated, spaced-apart fins (76 in Fig. 4 of Kaveh) projecting from the plate (74 of Kaveh), the plate formed from a first metal, the fins formed from a different, second metal (as modified by Noda see [0034] of Noda).

Allowable Subject Matter
Claims 3-5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

	Regarding claim 3, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that “wherein the housing includes one or more connectors conductively coupled with the power delivery circuit and with the controller circuit, the one or more connectors configured to interchangeably mate with any of plural electrical interfaces of a rack in a modular rack system such that the housing is interchangeable in the rack with one or more other module panels having one or more electronic circuits that perform another function”.  
	Claims 4-5 depending from claim 3 would therefore also be allowable.

	Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 12, a combination of limitations that “wherein the housing is formed from a polymer shell having one or more connector channels and metal support liners disposed inside the one or more connector channels”.  

None of the reference art of record discloses or renders obvious such a combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koerner US 20050177299 discloses the limitations of claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841